AO 106 (Rev.Case:
             06/09) 4:19-mj-01191-JMB             Doc.
                    Application for a Search Warrant     #: 1 Filed: 04/19/19 Page: 1 of 21 PageID #: 1

                           UNITED STATES DISTRICT COURT                                                        FILED
                                                        for the
                                              Eastern District of Missouri                      APR 1 9 2019
            In the Matter of the Search of                 )                                   U.S. DISTRICT COURT
    202 Royal Avenue, St. Louis, Missouri 63135 , )                                          EASTERN DISTRICT OF MO
                                                                                                     ST. LOUIS
(hereafter Subject Location #1) which is more fully )              Case No. 4:19 MJ 1191 JMB
described as a single-family, residence. The brick )
residence faces north to Royal Avenue, and has white- )
framed windows, and a dark-colored roof.             The )
residence is located at the intersection of Royal Avenue )
and Nancy Place.       The address numbers "202" are )
affixed above the front door.                              )

                              APPLICATION FOR A SEARCH WARRANT
    I,    Andrew Frank           , a federal law enforcement officer or an attorney for the government request
a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
    202 Royal Avenue, St. Louis, Missouri 63135 , (hereafter Subject Location #1) which is more fully described as a
single-family, residence. The brick residence faces north to Royal Avenue, and has white-framed windows, and a dark-
colored roof. The residence is located atthe intersection of Royal Avenue and Nancy Place. The address numbers "202"
are affixed above the front door. Photographs of said property attached. See "Attachment 1."

located in the ----=E=A=S~T=E~RN~--- District of --~MI~S~S~O~URI~~---' there is now concealed
                                            see attached LIST ("Attachment 2").
        The basis forthe search under Fed. R. Crim. P. 41(c) is (check one or more):
               v' evidence of a crime;
               v' contraband, fruits of crime, or other items illegally possessed;
               v' property designed for use, intended for use, or used in committing a crime;
                  l:J
                  a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
            Code Section                                                               Offense Description
    Title 21, U.S.C., §§ 846, 841(a)(l)                      Conspiracy to possess with intent to distribute controlled
    Title 18, U.S .C., §§ 922 and 924(c)                     substance(s); felon in possession of a firearm, use of a firearm
                                                             in furtherance of drug trafficking
        The application is based on these facts:

               SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.
                    v'    Continued on the attached sheet.
                    D     Delayed notice of _ _ days (give exact ending date if more than 30 days:                         1s
                  requested under 18 U.S.C . § 31 03a, the basis of which is t fo hon the attached sheet.




Sworn to before me and signed in my presence.

Date:             v/(t1
                   t        7
                             U7
City and State:         St. Louis MO                                   e John M. Bodenhausen U.S. Ma istrate Jud e
                                                                               Printed name and title
                                                                                   James C. Delworth
    Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 2 of 21 PageID #: 2




AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH AND SEIZURE WARRANT


         I, Andrew Frank, being duly sworn, depose and state as follows:

  I. INTRODUCTION

         I am a Special Agent with the Federal Bureau of Investigation ("FBI"), United States

  Department of Justice. I have been employed with the FBI for over three years, and have been

  assigned to the St. Louis Field Division for approximately the last three years, working both in the

  Safe Streets Gang Task Force and the Safe Streets Violent Crime Task Force. In connection with

  my official FBI duties, I investigate criminal violations of the Controlled Substances Act. I have

  received specialized training in the enforcement of federal narcotics laws, and I have been involved

  in all aspects of narcotics trafficking investigations, including (a) the debriefing of defendants,

  witnesses, and informants, as well as others who have knowledge of the distribution and

  transportation of controlled substances, and of the laundering and concealing of proceeds from drug

  trafficking; (b) surveillance; and (c) analysis of documentary and physical evidence. I have also

  received training and participated in investigations involving the interception of wire

  communications and other electronic communications. Finally, I have testified in grand jury

  proceedings for violations of federal narcotics laws. Based on my training and experience as an FBI

  Special Agent, I am familiar with the ways in which narcotics dealers conduct their drug-related

  business, including, but not limited to, their methods of importing and distributing narcotics; their

  use of telephones, and their use of numerical codes and code words to identify themselves, the nature

  of the communication and/or to conduct their transactions; and their concealment of drug proceeds

  in real and personal property as well as legitimate businesses.

         I am an "investigative or law enforcement officer" of the United States within the meaning

  of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct


                                                   1
  Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 3 of 21 PageID #: 3




investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title 18, United

States Code.

       I have, through training and experience, become familiar with and utilized all normal

methods of investigation including, but not limited to, visual surveillance, interviewing witnesses,

the use of search and arrest warrants, the use of confidential sources, the use of pen registers, the

utilization of undercover agents and the use of court authorized wiretaps. I am also familiar with

methods of searching locations where narcotics and/or narcotic proceeds may be found. I have been

involved in multiple drug investigations and have been involved in numerous arrests for narcotics

related crimes.

       This affidavit is made in support of a search warrant fw the following locations for evidence

related to the distribution of illicit narcotics in violation of Title 21, United States Code, 841 (a)(l)

and 846, as well as Title 18, U.S.C. 922 and 924(c) (hereinafter referred to as the "Subject

Offenses"):

                  a) Residential home (hereafter Subject Location #1), located at 202 Royal Avenue,
                     St. Louis, Missouri 63135, which is more fully described as follows: a single-
                     family, residence. The brick residence faces north to Royal Avenue, and has
                     white-framed windows, and a dark-colored roof. The residence is located at the
                     intersection of Royal Avenue and Nancy Place. The address numbers "202" are
                     affixed above the front door. Copies of photographs of said property are attached
                     hereto and marked as Attachment 1, incorporated herein by reference. Utilities
                     records for this location listed Chantel D. Neal (DOB 07/02/1976), known to be
                     Kevin NEAL' s wife or ex-wife, as resident.

                  b) Residential home (hereafter Subject Location #2), located at 2139 Cherry
                     A venue, St. Louis, MO 63121 , which is more fully described as follows: a single-
                     family, residence. The two-story house faces southwest to Cherry A venue and is
                     comprised of a light gray exterior with white-framed windows, a white garage
                     door, and a fenced-in front porch. The residence is located on the northwest side
                     of Cherry A venue, approximately half-way between St. Louis A venue and the
                     Cherry A venue dead end. Copies of photographs of said property are attached
                     hereto and marked as Attachment 1, incorporated herein by reference. Utilities
                     records list no occupant for this location or most of the other locations on the
                     street. However, SLCPD surveillance observed Kevin NEAL present at this


                                                   2
  Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 4 of 21 PageID #: 4




                   location with a woman identified Chelsea M. Anderson (DOB 03/ 1611991),
                   believed to be a resident of the location and either a girlfriend, stepdaughter or
                   other relation to Neal.

               c) Residential home (hereafter Subject Location #3), located at 1564 Wellston
                  Place, St. Louis, Missouri 63133 , which is more fully described as follows: a
                  single-family residence. The two-story residence faces northwest to Wellston
                  Place, and has yellow exterior siding with white-framed windows. The property
                  yard is enclosed in a chain link fence. The residence is located south of the
                  intersection of Rock Brook Avenue and Wellston Place. The address numbers
                  " 1564" are affixed to the side of the house near the front door. Copies of
                  photographs of said property are attached hereto and marked as Attachment 1,
                  incorporated herein by reference. Utilities records for this location list Shelley L.
                  Neal (DOB 0311511974, believed to be the sister or stepsister of Kevin NEAL
                  and mother of Donnell JONES, as resident.

               d) Motor vehicle (hereafter Subject Vehicle) registered to Kevin NEAL, described
                  as follows: a 2007 Chevrolet Silverado 4-door truck, white in color, with tinted
                  windows and black fender flares, VIN: 2GCEC13C371609218, Missouri license
                  plates: 7DX 649.


       The statements contained in this affidavit are based in part on information provided by

Special Agents and Task Force Officers of the FBI, and Police Officers with the St. Louis County

Police Department (SLCPD), and written reports about this and other investigations which I have

received, directly or indirectly, from agents, information gathered from the service of administrative

subpoenas, the result of searches, seizures, and surveillance conducted by the FBI, and/or agents and

local police from the SLCPD, a review of telephone toll records and pen register information, a

review of consensually recorded telephone calls, all independent investigation by the FBI, and from

information gathered from cooperating witnesses, and on my experience and background. Since this

affidavit is being submitted for the limited purpose of securing authorization for the acquisition of

search warrants for the Subject Locations and the Subject Vehicle, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish the necessary foundation for securing authorization for establishing

probable cause for a search warrant for the aforementioned properties.

                                                 3
     Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 5 of 21 PageID #: 5




II. INVESTIGATION

          In February of2019, FBI Task Force Officers began an investigation into Kevin NEAL and

  his nephew, Donnell JONES.             As part of the on-going investigation, controlled purchases of

  narcotics from NEAL and JONES have been coordinated using a confidential human source

  (CHS). 1 NEAL is believed to be distributing quantities of crack-cocaine, heroin, and marijuana to

  numerous identified and unidentified individuals in the St. Louis area. The CHS identified JONES

  as a distributor operating from Subject Location #3 in cooperation with several associates. CHS

  information indicated that NEAL supplies JONES and associates at Subject Location #3 with

  marijuana, cocaine, and heroin. NEAL has prior felony convictions for possession with intent to

  distribute cocaine, probation violations, possession of marijuana, and manufacturing/delivery of a

  controlled substance. JONES has no known criminal history.

          On February 20, 2019, investigators completed a controlled purchase of heroin from

  NEAL. Investigators and CHS met at a secure location and the CHS was outfitted with a covert

  transmitter device to allow investigators to monitor the drug transaction between CHS and NEAL.

  The CHS contacted NEAL and ordered up $100 worth of heroin. Investigators provided CHS

  with $100 in previously recorded St. Louis County buy funds, and both the CHS and vehicle were

  searched for contraband, with negative results. The CHS contacted NEAL by telephone, and

  NEAL directed him/her to Subject Location #3 . Surveillance units in place observed NEAL

  arrive at Subject Location #3 , driving the Subject Vehicle. Units followed the CHS to the same

  location, observed the CHS enter the Subject Vehicle, and observed the two complete the deal.




           The CHS is cooperating with law enforcement for monetary compensation. The CHS previously
  cooperated with St. Louis County Detectives on prior cases and information he/she provided has been found
  consistently reliable. The CHS was opened as a SLCPD Confidential Informant (Cl) for the first three controlled
  purchases from NEAL (February 20, 2019; February 27, 2019; and March 7, 2019) and as an FBI CHS for the last
  two (March 20, 2019; Apri l 2, 2019).

                                                          4
   Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 6 of 21 PageID #: 6




After the deal, surveillance followed the CHS from Subject Location #3, met him/her at a neutral

staging location, and seized the suspected heroin. No field test was conducted because of the ·

possible presence of fentanyl. However, based on investigators' training and experience, the color,

texture, and appearance of the substance seized was consistent with heroin.

        On February 27, 2019, investigators completed a second controlled purchase of heroin

from NEAL. Investigators and CHS met at a secure location and the CHS was outfitted with a

covert transmitter device. CHS contacted NEAL by telephone and ordered up $160 worth of

heroin. NEAL directed the CHS to Subject Location #3 . Investigators then provided the CHS

with $160 in buy money, and both the CHS and vehicle were searched for contraband, with

negative results. The CHS proceeded to Subject Location #3, arrived, and parked in front of the

location.    By this time, investigators had identified Subject Location #1 as NEAL's primary

residence. 2 Surveillance units in place at Subject Location #1 observed NEAL exit the residence

front door, enter the Subject Vehicle, depart the location, and proceed directly to Subject

                                   .
Location #3 . On arrival at Subject Location #3, NEAL parked in front of the residence. The

CHS approached the Subject Vehicle, entered the passenger side, and completed the deal. The

CHS departed the Subject Vehicle and left the location. Surveillance followed the CHS from

Subject Location #3, met at a neutral staging location, and seized suspected heroin. No field test

was conducted because of the possible presence of fentanyl. However, based on investigators'

training and experience, the color, texture, and appearance of the substance seized was consistent

with heroin. Surveillance followed NEAL as he departed Subject Location #3 in the Subject




2 This location was determined with assistance of a PL W information obtained from a State of Missouri Search

Warrant signed on February 21 , 2019, by Judge Wade Vincent The search warrant allowed investigators to obtain
location information of SPRINT/NEXTEL cellular phone bearing number (314)687-8690, known to be the cellular
telephone used by NEAL.

                                                       5
  Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 7 of 21 PageID #: 7




Vehicle. NEAL returned directly to Subject Location #1 , exited the Subject Vehicle, and entered

the front door.

        On March 7, 2019, investigators completed a third controlled purchase of heroin from

NEAL. Investigators and CHS met at a secure location and the CHS was outfitted with a covert

transmitter device. CHS contacted NEAL by telephone and ordered up $200 worth of heroin.

NEAL directed the CHS to Subject Location #3 . The CHS was provided with $200 in previously

recorded St. Louis County buy funds. The CHS and vehicle was searched for contraband, with

negative results. By this time, investigators had identified Subject Location #2 as the residence

of NEAL ' s girlfriend. Surveillance units in place at Subject Location #2 observed NEAL exit

the front door of the residence and enter the Subject Vehicle. The CHS placed a second telephone

call to NEAL indicating that he/she had arrived at Subject Location #3, but he/she indicated that

there were marked police units nearby. NEAL directed the CHS to proceed to the intersection of

Wellsmar Avenue and Ben McLemore Place, a few blocks from Subject Location #3.                  On

NEAL's arrival at the new location, the CHS approached the Subject Vehicle, entered the

passenger door, and completed the deal. The CHS departed the Subject Vehicle, entered the CHS

vehicle, and left the location. Surveillance units followed the CHS from the meeting location to a

neutral staging location and seized suspected heroin. No field test was conducted because of the

possible presence of fentanyl. However, based on investigators ' training and experience, the color,

texture, and appearance of the substance seized was consistent with heroin. Surveillance followed

NEAL, who departed the meeting location in the Subject Vehicle. NEAL arrived at Subject

Location #3 , parked there for several minutes and interacted with JONES and several other

subjects from the residence. Several hand-to-hand deals were observed between subjects present

at Subject Location #3 at this time. NEAL then departed Subject Location #3 in the Subject



                                                 6
   Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 8 of 21 PageID #: 8




Vehicle, proceeded directly to Subject Location #2, exited the Subject Vehicle, and entered the

front door of the residence.

       On March 20, 2019, investigators completed a controlled purchase of narcotics from

NEAL. Investigators and CHS met at a secure location and the CHS was outfitted with a covert

transmitter device. CHS contacted NEAL and attempted to order up $200 worth of heroin. NEAL

indicated that he did not have a supply of heroin that he was willing to sell, but would be able to

provide the requested heroin within several hours, once he was re-supplied. After several hours

of waiting, the CHS contacted NEAL, again to inquire whether he would be able to provide the

requested heroin. NEAL stated that he was still waiting for a supply, and that the CHS was one

of several other buyers waiting to purchase heroin. However, NEAL indicated that he could

provide marijuana to the CHS within a short time at Subject Location #3 . Investigators directed

the CHS to proceed with the deal based on considerations associated with maintaining the CHS ' s

cover. The CHS was provided with $160 in buy money. The CHS and vehicle was searched for

contraband, with negative results. The CHS proceeded to Subject Location #3. Surveillance

units in place at Subject Location #1 observed NEAL exit the front door of the residence and

enter the Subject Vehicle. Units followed NEAL to Subject Location #2, where he exited the

Subject Vehicle and entered the residence. After a short time, NEAL departed this location in the

Subject Vehicle and proceeded directly to Subject Location #3, followed by surveillance. On

NEAL's arrival at Subject Location #3, the CHS approached the Subject Vehicle, entered the

passenger side, and completed the deal. The CHS departed the Subject Vehicle and left the

location. Surveillance followed the CHS from the meeting location to a neutral staging location

and seized 30 grams of suspected marijuana. Based on investigators' training and experience, the

color, texture, odor, and appearance of the substance seized was consistent with marijuana.



                                                7
  Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 9 of 21 PageID #: 9




Surveillance followed NEAL, who departed Subject Location #3 in the Subject Vehicle, returned

directly to Subject Location #2, and entered the front door of the residence.

       On April 2, 2019, investigators completed a fourth controlled purchase, of heroin from

NEAL. Investigators and CHS met at a secure location and the CHS was outfitted with a covert

transmitter device. The CHS was provided with the $260 in buy money, and both the CHS and

the CHS vehicle were searched for contraband, with negative results. Surveillance units in place

at Subject Location #1 observed NEAL exit the front door of the residence and enter the Subject

Vehicle. NEAL then drove from the Royal address over to a business called "Groom Theory

Lounge" located at 51 Florissant Oaks Shopping Center, Florissant, MO 63031 . Neal was

accompanied by a black male, approximately 5 years old, believed to be his son. Both NEAL and

the young male entered the business. A short time later, Neal and the young male emerged out of

the business and returned to the Subject Vehicle. The CHS contacted NEAL by telephone and

ordered up $200 worth of heroin. NEAL again directed the CHS to meet at Subject Location #3 .

NEAL drove the Subject Vehicle to the Berkeley area, where he pulled into the driveway of a

residence located at 6226 Langdon Ct. NEAL removed the young male from the Subject Vehicle

and walked the child inside the 6226 Langdon Ct. residence. A short time later NEAL returned

alone to the Subject Vehicle and drove directly to Subject Location #3 . Prior to NEAL ' s arrival,

the CHS had made contact with JONES at Subject Location #3. Numerous other individuals were

present at the location, and the CHS conversed with JONES and several other individuals coming

in and out of the residence for approximately 30 minutes. The CHS observed that numerous

individuals present at the location were armed. During this time, the CHS provided JONES with

$60 in buy money in return for suspected marijuana. The CHS mingled with individuals at the

residence until NEAL arrived.      The CHS and investigators observed several hand-to-hand



                                                8
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 10 of 21 PageID #: 10




transactions during this time. When NEAL arrived, the CHS approached the Subject Vehicle,

entered the passenger seat, and completed a deal for $200 worth of heroin. The CHS observed a

handgun present with NEAL in the Subject Vehicle at this time. After completing the deal, the

CHS entered his/her vehicle and departed the area for a secure location, followed by surveillance.

On arrival at the secure location, investigators seized both the suspected marijuana and suspected

heroin. No field test was conducted on the suspected heroin because of the possible presence of

fentanyl.   However, based on investigators ' training and experience, the color, texture, and

appearance of the substance seized was consistent with heroin. Likewise, the color, texture, odor,

and appearance of the suspected marijuana was consistent with marijuana. Surveillance observed

NEAL depart from Subject Location #3 in the Subject Vehicle after interacting with several

individuals present at that location.   NEAL drove the Subject Vehicle directly to Subject

Location #2, where he was observed entering the front door of the residence.

       On April 11 , 2019, SLCP the CHS provided information on FaceBook posts made by

JONES involving Subject Location #3 . CHS information indicated that older posts showed

individuals present within Subject Location #3 smoking marijuana in the presence of supplies of

marijuana and other suspected narcotics. More recent posts included a notice that JONES had

Percocet available as of April 9, a photograph of JONES armed with a handgun and located in the

driveway next to Subject Location #3, and a photograph of JONES standing on the front porch

of Subject Location #3, looking out from the porch to the street. The caption of the photograph

on the front porch of Subject Location #3 referenced a supplier of "bud" from "out west" who

JONES was apparently waiting for.

       On April 15, 2019, investigators completed a controlled purchase of marijuana from

JONES at Subject Location #3. Investigators and CHS met at a secure location and the CHS was



                                                9
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 11 of 21 PageID #: 11




outfitted with a covert transmitter device. The CHS was provided with the $60 in buy money, and

both the CHS and the CHS vehicle were searched for contraband, with negative results. The CHS

contacted JONES and attempted to order up $60 worth of marijuana. JONES was not present at

Subject Location #3, and stated that there was a police unit near the residence. He suggested that

he could sneak through the back yard of Subject Location #3, enter the residence, and complete

the deal with the CHS. The CHS and JONES agreed to delay the deal for approximately 30

minutes or until the police unit departed the area. After approximately 30 minutes, the marked

united left the area. The CHS departed for Subject Location #3, followed by surveillance units.

Additional units in place near Subject Location #3 observed JONES walking toward that

location. The CHS arrived at Subject Location #3, entered the residence, met JONES inside, and

completed the deal. JONES sold from a supply located on the living room table. The CHS exited

Subject Location #3 and departed. Surveillance followed the CHS from the meeting location to

a neutral staging location and seized the suspected marijuana. Based on investigators' training and

experience, the color, texture, odor, and appearance of the substance seized was consistent with

marijuana.

III. BACKGROUND AND TRAINING

       As part of my experience and training as a Special Agent and that of other special federal

officers, special agents and police officers on the investigating team, we have accumulated

information and training in the areas of narcotics-based economic crime. I and other members of

the investigating team have extensive experience interviewing defendants, witnesses, informants and

others who have experience in the gathering, spending, converting, transporting, distributing and

concealing of proceeds of narcotics trafficking. Based upon the experience of myself and the

investigating team and our participation in other pending and completed controlled substance and/or



                                                10
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 12 of 21 PageID #: 12




financial investigations of ongomg, extensive narcotics distribution conspuac1es involving

controlled substances and money, I know the following:

       a. It is common for drug dealers to secret contraband, proceeds of drug sales, and records
          of drug transactions in their residence or other buildings under their control.

       b. Drug traffickers frequently keep near at hand, in their residence or other buildings under
          their control, paraphernalia for packaging, cutting, weighing and distributing of drugs.
          These paraphernalia include, but are not limited to scales, plastic bags, and cutting agents.

       c. Drug traffickers maintain books, records, receipts, notes, ledgers, airline tickets,
          computer hard drives and disk records, money orders and other papers relating to the
          transportation, ordering, sale and distribution of controlled substances. Drug traffickers
          commonly "front" (provide drugs on consignment) controlled substances to their clients.
          The aforementioned books, records, receipts, notes, ledgers, etc. are maintained where
          the drug traffickers have ready access to them, specifically in their residence or in other
          buildings under their control.

       d. Drug traffickers commonly maintain telephone bills, invoices, packaging, cellular
          batteries and/or charging devices, cancelled checks or receipts for telephone
          purchase/service; cellular and I or landline telephones; digital and/or alphanumeric text
          (two-way) pagers; computers capable of e-mail and/or chat-room communication,
          answering machines; address and/or telephone books and papers reflecting names,
          addresses, and/or telephone numbers of sources of supply, of customers, and/or
          evidencing association in fact with persons known to traffic in controlled substances or
          to facilitate such trafficking. These records are maintained where drug traffickers have
          ready access to them, specifically, in their residence or in other buildings under their
          control.

       e. Drug traffickers take or cause to be taken photographs of them, their associates, their
          property and their product. These traffickers frequently maintain these photographs in
          their residence or other buildings under their control.

       f.   Persons involved in drug trafficking conceal in their residence or other buildings under
            their control large amounts of currency, precious metals, jewelry, and financial
            instruments, including, but not limited to, stocks and bonds, papers, titles, deeds and other
            documents reflecting ownership of vehicles and property utilized in the distribution of
            controlled substances or which are proceeds from the distribution of controlled
            substances.

       g. When drug traffickers amass large proceeds frorri the sale of drugs that the drug
          traffickers attempt to legitimize these profits. I know that to accomplish these goals, drug
          traffickers utilize financial institutions, including but not limited to, foreign and domestic
          banks and their attendant services, securities, cashier's checks, money drafts, letters of
          credit, brokerage houses, real estate, shell corporations and business fronts. They


                                                  11
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 13 of 21 PageID #: 13




            maintain record of these transactions in their residence or other buildings under their
            control.

       h. Evidence of occupancy and residence including, but not limited to utility and telephone
          bills, canceled envelopes, rental or lease agreements, and keys, is relevant evidence in
          narcotics prosecutions.

       i.   Drug traffickers frequently possess firearms and I or other weapons in their residence or
            other buildings under their control to protect their narcotics supplies and/or United States
            currency.

       J.   Drug traffickers frequently possess safes and I or other storage devices in their residence
            or other buildings under their control to protect their narcotics supplies and I or United
            States currency.

       k. It is common for drug traffickers to travel to major distribution centers to purchase drugs
          and/or to arrange for its distribution elsewhere in the United States. After purchasing
          drugs, these drug traffickers will transport or cause to be transported, drugs to the areas
          in which they will distribute the drugs. The methods of transportation include, but are
          not limited to, commercial airlines, private airlines, rental automobiles, private
          automobiles, and government and contract mail carriers. Records of their travel are
          frequently kept in their residence or other buildings under their control.


IV. CONCLUSION

       Based upon my analysis and review of the preceding information, I believe that probable

cause exists indicating violations of Title 21 , United States Code, Sections 846 and 841 (a)(l) and

Title 18, United States Code, Sections 922 and 924(c). Based upon the investigation by your affiant

and other law enforcement officers, I believe that controlled substances, drug proceeds, and I or

documents evidencing participation in drug trafficking will be found at the locations and in the

vehicle indicated above. Specifically, during the course of the electronic and physical surveillance

by investigators as described above, investigators have observed NEAL routinely travel to Subject

Locations #2 and #3 in the Subject Vehicle after receiving a request from CHS to purchase

narcotics. Investigators have also observed, again through physical and electronic surveillance, that

NEAL routinely departs from and/or returns to Subject Location #1 or Subject Location #2 in the



                                                 12
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 14 of 21 PageID #: 14




Subject Vehicle after receiving the buy-money during the narcotics transaction, and performs

narcotics sales in the Subject Vehicle while in the vicinity of JONES' residence, Subject Location

#3. Investigators have observed NEAL interact with JONES and associates locate4 at Subject

Location #3 prior to and directly following controlled purchases with the CHS, and received CHS

information that NEAL is a supplier for JONES and his associates. Investigators have observed

multiple hand-to-hand transactions occur between JONES and associates and buyers who drive or

walk to Subject Location #3 . During the time of these observations, JONES and his associates

were observed to be regularly entering and exiting Subject Location #3 between deals. The CHS

has completed two controlled purchase of marijuana directly from JONES at Subject Location #3,

and the second such purchase took place inside the house, from a supply located in the house.

NEAL, JONES, and numerous associated have been observed to be armed during a number of the

observed transactions. Also based on training and experience, investigators believe supplies of

narcotics are routinely stored by NEAL at Subject Locations #1 and #2, and by JONES at Subject

Location #3; that NEAL uses the Subject Vehicle to routinely return proceeds of drug trafficking

at Subject Location #1 and Subject Location #2; and NEAL provides and receives money and

narcotics to/from JONES and associates at Subject Location #3. FaceBook posts by JONES

indicate regular use and storage of marijuana and other narcotics within Subject Location #3.

       Based on the facts as construed by my training and experience and the training and

experience of the investigative team, presented in the affidavit set forth, I believe that evidence as

set forth in the attached "List", marked as Attachment "2'', is contained within the above listed

locations.

       I submit this affidavit in support of search warrants for Subject Location #1 , Subject

Location #2, Subject Location #3 and Subject Vehicle within the jurisdiction of the reviewing



                                                13
 Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 15 of 21 PageID #: 15




Court. I have reviewed the description of both premises, and believe them to be an accurate,

particularized descriptions of the premises to be searched at the addresses.

       In view of the ongoing nature of the investigation, and the risk of harm to informants, to

agents, and to the investigation which would exist should the information in this affidavit be

prematurely disclosed, I respectfully request that this affidavit and associated records concerning

these searches be sealed until further order of the Court.




                                                      Special Agent
                                                      Federal Bureau oflnvestigation


       SUBSCRIBED and SWORN to before me this ---'---'




                                                               . BODENHAUSEN
                                                      U ted States Magistrate Court Judge
                                                       astern District of Missouri




                                                 14
Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 16 of 21 PageID #: 16
                            ATTACHMENT l




                                                                                1
Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 17 of 21 PageID #: 17




                                                                                2
                                    Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 18 of 21 PageID #: 18
Subject Location 2 - 2139 Ch erry




                                                                                                                    3
                               Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 19 of 21 PageID #: 19


Subject Location 3 - 1564 Wellston




                                                                                                               4
Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 20 of 21 PageID #: 20




                                                                                Ll1
Case: 4:19-mj-01191-JMB Doc. #: 1 Filed: 04/19/19 Page: 21 of 21 PageID #: 21




                                     ATTACHMENT 2
                                     Items to Be Seized


  1. Controlled substances;

 2. Paraphernalia for packaging, cutting, weighing and distributing of drugs, including but
    not limited to scales, plastic bags, and cutting agents;

 3. Books, records, receipts, notes, ledgers, airline tickets, computer hard drives and disk
    records, money orders and other papers relating to the transportation, ordering, sale and
    distribution of controlled substances and/or firearms, and papers, tickets, notes,
    schedules, receipts, and other items related to travel or transportation;

 4. Cellular telephones and/or landline telephones, telephone bills, invoices, packaging,
    cellular batteries and/or charging devices, cancelled checks or receipts for telephone
    purchase/service, digital and/or alphanumeric text (two-way) pagers; computers capable
    of e-mail and/or chat-room communication, answering machines, address and/or
    telephone books and papers reflecting names, addresses, and/or telephone numbers of
    sources of supply, of customers, and/or evidencing association in fact with persons
    known to traffic in controlled substances or to facilitate such trafficking;

 5. Photographs, in particular photographs of subjects, co-conspirators, assets, firearms ,
    and/or of controlled substances;

 6. United States Currency, precious metals, jewelry, and financial instruments, including,
    but not limited to, stocks and bonds, papers, titles, deeds and other documents reflecting
    ownership of vehicles and property utilized in the distribution of controlled substances or
    which are proceeds from the distribution of controlled substances;

 7. Books, records, pay stubs, employment records, any documents relating to bank services,
    securities, cashier's checks, money drafts, letters of credit, brokerage houses, real estate,
    shell corporations and business fronts , and other items evidencing the obtaining,
    secreting, transfer, and/or concealment of assets and the obtaining, secreting, transfer,
    concealment, and/or expenditure of money;

 8. Evidence of occupancy and residence including, but not limited to utility and telephone
    bills, canceled envelopes, rental or lease agreements, and keys;

 9. Firearms and/or other weapons; and

 10. Safes and/or other storage devices, security systems, cameras, cables, recording devices,
     monitors, and other video surveillance equipment.
